Citation Nr: 1416382	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-15 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for service-connected facial scars on left temporal, transverse chin, and anterior aspect of chin.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 2001 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service-connection for facial scars on left temporal, transverse chin, and anterior aspect of chin and assigned a 0 percent, or non-compensable, rating.    

Subsequent to the last Statement of the Case issued in February 2010, additional evidence was received, specifically an August 2013 VA examination report.  In a January 2014 Additional Evidence Response Form, the Veteran waived the right for this evidence to be considered by the agency of original jurisdiction.  As such, the Board may consider this evidence in the first instance.   

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDING OF FACT

The Veteran's service-connected facial scars on left temporal, transverse chin, and anterior aspect of chin are manifested by one characteristic of disfigurement and two scars that are both unstable and painful.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating, based on one characteristic of disfigurement, for facial scars on left temporal, transverse chin, and anterior aspect of chin, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7800, 7804, 7805 (2013).

2.  The criteria for a separate 20 percent rating, based on two scars that are both unstable and painful, for facial scars on left temporal, transverse chin, and anterior aspect of chin, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7800, 7804, 7805 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for facial scars on left temporal, transverse chin, and anterior aspect of chin.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2013).  The RO associated the Veteran's service records, VA treatment records and identified private treatment records with the claims file, and as such, the Board finds VA has satisfied its duty to assist with the procurement of records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2013).  In this case, the Veteran was provided with VA examinations in February 2009 and August 2013.  The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted a thorough medical examination of the Veteran.  There is no evidence of record suggesting an increase in symptoms since the most recent examination.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II.  Initial Rating

The Veteran contends that he is entitled to an initial compensable rating for facial scars on left temporal, transverse chin, and anterior aspect of chin.  

Schedular Rating Legal Criteria 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2013).

The Veteran's service-connected facial scars on left temporal, transverse chin, and anterior aspect of chin are currently rated at 0 percent under Diagnostic Code 7800. 

Under Diagnostic Code 7800, burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck warrant a 10 percent rating with one characteristic of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  

Note (1) to Diagnostic Code 7800 provides that the eight characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118 (2013), are: (1) Scar five or more inches (13 or more centimeters (cm.)) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of the scar is elevated or depressed on palpation; (4) Scar is adherent to underlying tissue; (5) Skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) to Diagnostic Code 7804 provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  

Under Diagnostic Code 7805, other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R.            § 4.118, Diagnostic Codes 7800-7805 (2013).  Diagnostic Codes 7801 and 7802 are not applicable to scars of the head, face or neck.

Analysis

For the reasons outlined below, the Board finds that a combined 30 percent initial rating, but not higher, for facial scars on left temporal, transverse chin, and anterior aspect of chin is warranted.

The Veteran was provided a VA examination in February 2009.  The examination report stated that the Veteran was injured during a vehicle crash that resulted in skin lacerations on and under his chin.  The examination report stated that the Veteran had two scars on the chin and submandibular area that were well healed and non-tender.  

In an apparent reference to the anterior aspect of chin scar, the examiner report noted that the Veteran had an "irregular scar, which occasionally develops 'ingrown' hair and presents surface irregularity, which bothers him somewhat in shaving" and that "no other residual symptoms from the skin aspect of his injury remain".   With regard to the anterior aspect of chin scar, the examination report stated it was "generally transverse S-shaped scar, which is well healed, but slightly irregular.  There is no keloidal formation.  At the present time, there is no inflammation or local tenderness.  The scar is not fixed to deeper structures.  There is some suggested evidence that a patch of skin may have been reattached."  The examination report included an impression that the anterior aspect of chin scar was "approximately 5 cm in length slightly irregular with some irregularity of the repaired skin anterior aspect of the chin, mildly symptomatic with respect to ingrown hair and shaving functions".   

With regard to the transverse chin scar, the examination report stated "[o]n the undersurface of the skin of the chin is a transverse scar measuring 4.5 x 0.2 cm.  This scar is also well healed, nontender, not fixed to deeper structures and not associated with keloid formation".  The report further noted that this scar was asymptomatic.  

The examination report also stated that the Veteran sustained a small laceration in the left temporal region that was sutured, which has caused no symptoms since and is barely visible.  The report stated that "[l]eft temporal just superior to the lateral aspect of the left eyebrow there is a small, well healed, barely visible scar measuring 1.5 cm in length and 0.1 cm in width.  This scar is flexible, nontender and as mentioned barely visible."  

In an August 2009 statement, the Veteran reported that he has "a very difficult time shaving my face due to the keloided scars being raised and always nicking them which also becomes complicated and painful because of ingrown hairs on the scar areas.  My chin area as a whole becomes very sensitive and painful in the cold weather due to the scarring becoming very sensitive."  

In his February 2010 Form 9, the Veteran reported that "[n]ot only are the two scars located on my chin raised and irregular in shape, but during the cold months the skin texture becomes tender to touch and drys out.  This results in throbbing and moderate pain...Each instance of shaving results in knicks to the skin, and the scars become red, irritated and raised."

In the March 2011 Statement in Lieu of VA Form 646, the Veteran's representative stated that the February 2009 VA examination "confirms [the Veteran's] claims that the scars on his chin are tender and painful to the touch".  
The Veteran was afforded another VA examination in August 2013 which evaluated both his temporomandibular joint (TMJ) and his scars.  The TMJ section of the examination report included a notation that the Veteran had scars that are related to TMJ and a notation that the scars are painful and/or unstable or the total area of the scars is greater than 39 square cm (6 square inches).  In the scar section of the examination report a diagnosis is given for chin scars, with a date of diagnosis of 2004.  Throughout the examination report, it is often unclear as to whether the transverse chin scar or anterior aspect of chin scar is being referenced.  Where this is true, resolving reasonable doubt in favor of the Veteran, the Board will consider the examination report to be referencing both scars.  See 38 U.S.C.A. § 5107 (West 2012); 38 C.F.R. § 3.102 (2013).  Also, the August 2013 VA examination did not note or discuss the left temporal scar.  

The examination report noted that the Veteran does have scars or disfigurement of the head, face or neck.  The Veteran reported that his chin scars were tender to palpation.  The examination report noted one painful scar of the head, face or neck.  The examination report noted that no scars were unstable, with frequent loss of covering of skin over the scar and that no scars were both painful and unstable.  Under the location of scar section, the examination report noted that the "[a]nterior is 4cm and underside chin is 7cm".  These appear to be the lengths of the chin scars and no width appears to have been provided.  The examination report noted that there was no elevation, depression, adherence to underlying tissue or missing underlying soft tissue.  The examination report further noted that there was not abnormal pigmentation or texture and noted no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The examination report noted that the chin scars do not result in limitation of function or impact the Veteran's ability to work and that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with the chin scars.      

The September 2013 Appellant's Brief stated that the Veteran's two chin scars meet the criteria under Diagnostic Code 7800 for one characteristic of disfigurement, specifically that they are elevated and/or depressed on palpation, and thus the Veteran is entitled to a 10 percent evaluation under Diagnostic Code 7800.  The Appellant's Brief further stated that the Veteran has "frequent loss of covering of skin over the two chin scars" and is thus entitled to a 10 percent evaluation under Diagnostic Code 7804.  The Appellant's Brief further stated that "the Veteran has daily pain caused by his service connected facial scars.  Additionally, his ability to shave is hindered by increased pain and scar instability due to loss of skin covering the scar".   

Applying the rating criteria to the foregoing evidence, the Board finds that a combined 30 percent initial rating, but not higher, for facial scars on left temporal, transverse chin, and anterior aspect of chin is warranted.  This rating is assigned as follows: 10 percent under Diagnostic Code 7800 based on one characteristic of disfigurement, specifically surface contour of scar elevated or depressed on palpation; and 20 percent under Diagnostic Code 7804 for two scars that are both unstable and painful.

The Board notes that the Veteran is competent to report as to observable symptomology, including in relation to his facial scars, pain, loss of skin covering and elevation of the scars.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Under Diagnostic Code 7800, the Veteran's facial scars, specifically his transverse chin scar and anterior aspect of chin scar, have one characteristic of disfigurement, namely surface contour of scar elevated or depressed on palpation.  The Veteran stated in his August 2009 statement and February 2010 Form 9 that his scars are "raised" affecting his ability to shave.  While the August 2013 VA examination noted that the chin scars did not have elevation or depression, the Board finds that the Veteran is both competent and credible in his reports of his facial scars being "raised".  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's facial scars, specifically his transverse chin scar and anterior aspect of chin scar, have one characteristic of disfigurement, namely surface contour of scar elevated or depressed on palpation.  See 38 U.S.C.A. § 5107 (West 2012); 38 C.F.R. § 3.102 (2013).  

With respect to the other characteristics of disfigurement noted under Diagnostic Code 7800, the evidence does not show that any additional characteristics are present.  The August 2013 VA examination did not find that the Veteran's chin scars were adherent to underlying tissue, were hypo or hyper-pigmented, had abnormal skin texture, were missing underlying soft tissue or were indurated and inflexible.  The August 2013 VA examination noted "[a]nterior is 4cm and underside chin is 7cm" in an apparent reference to the scar lengths and the February 2009 VA examination noted the Veteran's transverse chin scar to be 4.5 x. 0.2 cm. and the anterior aspect of chin scar to be approximately 5 cm. in length.  None of these measurements are greater than 13 cm. in length, as required to be a characteristic of disfigurement under Diagnostic Code 7800.  In addition, the transverse chin scar's width as listed in the February 2009 VA examination is less than 0.6 cm wide, as required to be a characteristic of disfigurement under Diagnostic Code 7800.  While neither the February 2009 nor August 2013 VA examinations included a notation of the width of the Veteran's anterior aspect of chin scar, the Veteran and his representatives have not alleged that the scar meets the width criteria of a characteristic of disfigurement under Diagnostic Code 7800.  

With respect to the Veteran's left temporal scar, the Board notes that the Veteran and his representative's contentions have primarily focused on his chin scars.  The February 2009 VA examination measured the scar as 1.5 x. 0.1 cm., which is not long or wide enough to be a characteristic of disfigurement under Diagnostic Code 7800.  The evidence of record does not show, and the Veteran has not alleged, that the left temporal scar has any of the other characteristics of disfigurement under Diagnostic Code 7800.  

Based on the above, the Veteran's facial scars have one characteristic of disfigurement, specifically surface contour of scar elevated or depressed on palpation, and are thus entitled to a 10 percent rating under Diagnostic Code 7800.   A higher rating under Diagnostic Code 7800 is not warranted because, as previously discussed, the evidence does not show that visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired seat of features are present or that two or three characteristics of disfigurement are present, as required for the next higher rating of 30 percent.  As such, the criteria for a higher rating under Diagnostic Code 7800 have not been met.           

Pursuant to Note (3) to Diagnostic Code 7804, scars evaluated under Diagnostic Code 7800 may also receive an evaluation under Diagnostic Code 7804, when applicable.  Under Diagnostic Code 7804, the Veteran's facial scars, specifically his transverse chin scar and anterior aspect of chin scar, are painful and warrant a 10 percent rating.  The Veteran has competently and credibly stated that his chin scars are painful.  See August 2009 statement and February 2010 Form 9.  While the August 2013 VA exam noted one painful scar, the Board finds that the Veteran's competent and credible statements show both his transverse chin scar and anterior aspect of chin scar are painful.  In addition, the evidence of record does not show, and the Veteran has not alleged, that the left temporal scar is painful.  As such, the Board finds that the Veteran is entitled to a 10 percent rating under Diagnostic Code 7804 for two scars that are painful.  A higher rating under Diagnostic Code 7804 is not warranted because the evidence does not show that three or four scars are painful, as required for the next higher rating of 20 percent.    

Also under Diagnostic Code 7804, the Veteran's facial scars, specifically his transverse chin scar and anterior aspect of chin scar, are unstable.  The Veteran has competently and credibly stated that shaving results in nicks to his facial scars, causing loss of skin.  See August 2009 statement and February 2010 Form 9.  The September 2013 Appellant's Brief stated that the Veteran's "ability to shave is hindered by increased pain and instability due to loss of skin covering the scar."  As indicated above, Note (1) to Diagnostic Code 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  While the August 2013 VA examination noted that no scars were unstable, with frequent loss of covering of skin over the scar, the Board finds the Veteran is competent and credible in his reports with respect to his scars being unstable when shaving.  Resolving doubt in favor of the Veteran, the Board finds that the Veteran's facial scars, specifically his transverse chin scar and anterior aspect of chin scar, are unstable.  In addition, the evidence of record does not show, and the Veteran has not alleged, that the left temporal scar is unstable.  As such, pursuant to Note (2) of Diagnostic Code 7804, an additional 10 percent rating is warranted based on the Veteran's facial scars, specifically his transverse chin scar and anterior aspect of chin scar, being both unstable and painful.  A higher rating under Diagnostic Code 7804 is not warranted because the evidence does not show that three or four scars are unstable, as required for the next higher rating of 20 percent.      

The Board has considered whether a higher rating would be available under Diagnostic Code 7805.  The August 2013 VA examination stated that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with the chin scars.  The evidence of record does not show, and the Veteran has not alleged, any other disabling effects associated with his facial scars, aside from the scars being elevated, painful and unstable, which all have already been considered under Diagnostic Codes 7800 and 7804.  As such, a higher rating is not warranted under Diagnostic Code 7805.

Consideration has also been given to granting staged ratings, however, as the Veteran has had a relatively stable level of symptomatology, staged ratings are not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).    

In sum, the Veteran's facial scars warrant a 10 percent rating under Diagnostic Code 7800 due to his transverse chin scar and anterior aspect of chin scar having one character of disfigurement.  An additional 20 percent is warranted for the Veteran's facial scars under Diagnostic Code 7804 due to his transverse chin scar and anterior aspect of chin scar being both unstable and painful.  As such, the criteria for a combined initial rating of 30 percent (with 10 percent based on one characteristic of disfigurement and 20 percent for two scars that are both unstable and painful), but not higher, for facial scars on left temporal, transverse chin, and anterior aspect of chin have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7800, 7804, 7805 (2013).

Extraschedular Rating 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied.  The Veteran's service-connected scars disability is manifested by difficulty shaving due to raised skin, frequent loss of covering of the scar, and pain.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his scars disability that have been unaccounted for by the current schedular ratings.  In short, there is nothing exceptional or unusual about the Veteran's scars disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected scars disability has caused marked absence from work or resulted in frequent hospitalizations.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

In conclusion, the evidence of record does not warrant referral for an extraschedular rating.    



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating of 10 percent, but not higher, for one characteristic of disfigurement due to facial scars on left temporal, transverse chin, and anterior aspect of chin is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating of 20 percent, but not higher, for facial scars on left temporal, transverse chin, and anterior aspect of chin that are both painful and unstable is granted, subject to regulations applicable to the payment of monetary benefits.
  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


